Title: From John Adams to Job Field and Others, 24 October 1781
From: Adams, John
To: Field, Job




Amster
Oct. 24. 1781

Gentlemen

Yours of September the 8th. I have but just received, it went a long Circuit to come to me. I am very Sorry for your misfortune, in being captured, and wish you Liberty as soon as possible, but rec­ommend to you Patience, the only Remedy under Evils which cannot be avoided. Sufferings in so good and great a Cause, as that of our Country, are the easiest to bear, because they are honourable.
I have no public Money, at my disposal, and my own Resources, in this difficult Situation, and these hard times, are too confined to enable me to lend you from myself any considerable Sum, but I have taken Measures to furnish you with Ten Guineas, in all, that is two Guineas each, which I hope will be of Some Service to you. I am, Gentlemen, your affectionate Friend and Neighbour.
